GOURLEY, Chief Judge.
This is a habeas corpus proceeding which relates to a federal offense. The crime occurred and sentence was imposed in the Western District of Pennsylvania. The petitioner is serving the sentence imposed in the jurisdiction of Kansas at Leavenworth.
Since the petitioner is not within the jurisdiction of this Court, it is necessary to dismiss the petition. 28 U.S.C.A. § 2241 (a); United States ex rel. Smith v. Warden of Philadelphia County Prison, 3 Cir., 181 F.2d 847; Ahrens v. Clark, Attorney General, 335 U.S. 188, 68 S.Ct. 1443, 92 L.Ed. 1898.
An appropriate order will be entered.